OAKS, Justice
(concurring specially):
I concur in the first portion of the Court’s opinion, concluding that the district court committed no error in taking action on August 11th without appellant’s counsel being present. I also concur in affirming the order quashing appellant’s execution, but for reasons different from those stated by the Court.
I disagree with the Court’s conclusion that U.C.A., 1953, § 78-12-40 “deals exclusively with the commencement of a new. action after the first action has failed or the judgment thereon has been reversed.” In Thomas v. Braffet’s Heirs, 6 Utah 2d 57, 305 P.2d 507 (1956), we interpreted that section broadly. Its specific reference to “plaintiff” was interpreted to apply to “any party who affirmatively seeks relief, as did the defendants here ... . ” 6 Utah 2d at That ruling was motivated by what this Court referred to as the legislature’s clear intent “that anyone who had a cause in litigation which was dismissed for some reason ‘otherwise than upon the merits’ should have a reasonable time, which it set as one year, to reassert and attempt to establish his rights in court.” Ibid. Consistent with that purpose and that precedent, section 78-12-40 should apply to a litigant who seeks to enforce a judgment by a writ of execution within the eight-year period specified in Utah R.Civ.P. 69(a), and is denied the requested relief “otherwise than upon the merits . ... ” 62.
Appellant fails on this appeal because the record does not show that he applied for the writ of execution by December 9, 1978, eight years after the entry of judgment. Appellant’s assertion that he applied in November, 1978, appears in his brief on appeal, but the only references in the record to a timely application are (1) an assertion in an unsigned and unsworn Memorandum of Points and Authorities, and (2) a certificate by a secretary to respondent’s counsel that she mailed appellant’s counsel a number of documents, including an “Execution (Dated December 9, 1978).” This statement in the certificate was disavowed on oral argument as a clerical error. Neither of those sources meets the requirement of “proceedings” or “evidence” for purposes of the record on appeal. Utah R.Civ.P. 75(a).
Appellant has failed to provide the necessary record facts by which this Court can determine the merit of an appeal that rests on a determination of fact. We must therefore presume that the district court had a sufficient factual basis for its action. Goodman v. Wilkinson, Utah, 629 P.2d 447 (1981). For this reason I concur in affirming the judgment.